Exhibit 10.27

EMBARQ SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(as amended and restated as of January 1, 2009)

SECTION 1

ESTABLISHMENT AND PURPOSE

1.1 Establishment. In accordance with Section 4 of the Employee Matters
Agreement dated May 17, 2006 by and between Sprint Nextel Corporation (“Sprint
Nextel”) and Embarq Corporation, the Company (as defined below) established,
effective as of May 17, 2006 (“Effective Date”), the Plan (as defined below)
(i) for certain eligible Employees (as defined below), and (ii) in order to
assume responsibility for all liabilities and obligations relating to certain
employees who were participants in the Sprint Supplemental Executive Retirement
Plan immediately prior to the Effective Date who transferred from Sprint Nextel
to the Company or a Subsidiary (as defined below) in connection with Sprint
Nextel’s distribution of Company common stock to Sprint Nextel stockholders. The
Company has amended and restated this Plan effective as of January 1, 2009 to
comply with Section 409A of the Code (as defined below).

1.2 Purpose. The Plan was established to supplement the benefits of any
Participant (as defined below) whose retirement income under the Qualified
Pension Plan (as defined below) is limited in accordance with Section 415 or
401(a)(17) of the Code or whose benefit under such a plan is reduced by his or
her Deferred Compensation Plan Deferrals (as defined below). The Plan is
intended to restore such a Participant’s overall retirement income to the level
which would have been payable under the Qualified Pension Plan absent either
such limitation under the Code or such deferrals.



--------------------------------------------------------------------------------

It is intended that the Plan qualify as an unfunded plan which is maintained
primarily for the purpose of providing deferred compensation for a select group
of management or highly compensated employees and, to the extent applicable, an
unfunded excess benefit plan, so as to qualify for the various applicable
exceptions and exemptions to the requirements otherwise imposed by ERISA (as
defined below) on employee pension benefit plans.

 

2



--------------------------------------------------------------------------------

SECTION 2

DEFINITIONS AND CONSTRUCTION

2.1 Definitions. The following terms, when capitalized as shown below, shall
have the following respective meanings, unless the context clearly indicates
otherwise.

“Benefit Commencement Date” means the date that a Participant begins receiving
benefits under the Plan, whether by reason of Separation from Service,
attainment of age 55, upon a Disability or on such other date as set forth in
Section 5.3 and Appendix A attached hereto.

“Board” means the Board of Directors of the Company. Any authority given to the
Board under this Plan may be exercised by the Compensation Committee of the
Board without additional direction.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.
References to any provision of the Code herein shall include any successor
provisions thereto.

“Committee” means the committee established pursuant to Section 7.

“Company” means Embarq Corporation, a Delaware corporation (“Embarq”) and its
successor or successors.

“Deferred Compensation Plan Deferrals” means the amount of compensation deferred
by a Participant in the Sprint Executive Deferred Compensation Plan or any
nonqualified deferred compensation plan established by the Company to the extent
such compensation would have been compensation for purposes of determining a
Participant’s benefit under the Qualified Pension Plan had the amount not been
deferred; provided, however, that a Deferred Compensation Plan Deferral shall
not include any amount deferred for which the Participant receives a pension
make-up benefit as such term is defined in the Sprint Executive Deferred
Compensation Plan or other nonqualified deferred compensation plan established
by the Company.

 

3



--------------------------------------------------------------------------------

“Disability” means, in accordance with Section 409A of the Code, a Participant
has been determined to be totally disabled by the Social Security
Administration. For purposes of this definition, a Participant will have
incurred a Disability on the date of the correspondence that the Social Security
Administration issues to the Participant determining that such Participant is
totally disabled.

“Employee” means any person employed by an Employer who receives regular stated
compensation other than a pension, retainer or fee under contract.

“Employer” means the Company or any Subsidiary of the Company which participates
in the Qualified Pension Plan.

“Enhanced Benefit” means, for a Participant whose Separation from Service is due
to an Involuntary Termination without Cause, the monthly amount of benefit
payable to a Participant, determined as follows: First, determine the single
life annuity beginning on the Participant’s Normal Retirement Date, as the
excess of (a) over (b) and (c), where:

(a) equals the Participant’s monthly retirement income benefit under the
Qualified Pension Plan as of the first day of the 25th month following the
Participant’s Separation from Service, payable in the form of a single life
annuity beginning on such Participant’s Normal Retirement Date, as determined
under the terms and conditions of such plan, except that (i) such determination
shall disregard the restrictions on retirement income benefits under such plan
which are imposed in accordance with Sections 415 and 401(a)(17) of the Code;
and (ii) compensation for purposes of such determination shall include any
Deferred Compensation Plan Deferrals and any severance pay received by the
Participant during such period;

(b) equals such Participant’s actual monthly retirement income benefit under
such Qualified Pension Plan as of the first day of the 25th month following a
Participant’s Separation from Service, payable in the form of a single life
annuity beginning on such Participant’s Normal Retirement Date, as determined
under the terms and conditions of such plan, including the restrictions on
retirement income benefits under such plan which are imposed in accordance with
sections 415 and 401(a)(17) of the Code and excluding any Deferred Compensation
Plan Deferrals from compensation for purposes of such determination;

 

4



--------------------------------------------------------------------------------

(c) equals the amount of the Vested Benefit at the date of the Participant’s
Separation from Service.

The Enhanced Benefit equals the Equivalent Actuarial Value of that amount plus
the amount of any increase in the Equivalent Actuarial Value of the benefit
actually being paid under the Plan as of the date of the Participant’s
Separation from Service, both determined on the first day of the 25th month
following the Participant’s Separation from Service as if the Participant had
continued to be employed through the end of the period during which severance is
actually paid.

“Equivalent Actuarial Value” means a benefit or amount that replaces another and
has the same value as the benefit or amount it replaces, based on actuarial
assumptions as set forth in Exhibits 1, 2, 3 and 4 to this Plan.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time. References to any provision of ERISA herein shall include any
successor provisions thereto.

“Gross Misconduct” occurs if the Committee determines that the Participant has
engaged in a willful, deliberate, or gross act of commission or omission which
is injurious to the finances or reputation of the Company or any Subsidiary or
other affiliate.

“Involuntary Termination without Cause” means a Participant’s Separation from
Service from the Company and all Subsidiaries, if involuntary and not for
reasons of Gross Misconduct, including but not limited to, Separation from
Service due to a job elimination pursuant to a reduction-in-force.

“Normal Retirement Date” means the first day of the calendar month coincident
with or next following the 65th birthday of the Participant.

“Participant” means an Employee who has satisfied the requirements of
Section 3.1 for participation in the Plan or a former Employee entitled to
benefits hereunder.

 

5



--------------------------------------------------------------------------------

“Plan” means the Embarq Supplemental Executive Retirement Plan, as set forth
herein and as amended from time to time.

“Plan Administrator” means the plan administrator appointed by the Committee
under Section 7.2.

“Qualified Pension Plan” means the Embarq Retirement Pension Plan.

“Separation from Service” means a Participant’s separation from service with an
Employer within the meaning of Section 409A of the Code. Separation from Service
for purposes of the Plan shall be determined as follows:

(a) A Separation from Service occurs when the facts and circumstances indicate
that the Employer and the Participant reasonably anticipate that no further
services will be performed after a certain date or that the level of services
the Participant will perform after such date will permanently decrease to no
more than 20% of the average level of services performed over the immediately
preceding 36-month period, in accordance with Section 409A of the Code.

(b) If a Participant ceases active service with an Employer by reason of a bona
fide leave of absence, including sick leave or disability, and there is a
reasonable expectation that the Participant will return to active service with
the Employer or as otherwise permitted by Section 409A of the Code, the
Participant’s employment relationship will be treated as continuing intact while
the Participant is on leave of absence, if the leave of absence does not exceed
six months or, if longer, so long as the Participant retains a right to
reemployment by statute or by contract. If the Participant does not return to
active service with the Employer at an earlier date, the Participant will be
considered to have a Separation from Service for purposes of the Plan upon the
first to occur of (i) the end of the leave of absence or (ii) six months after
the commencement of the leave of absence, or as otherwise permitted under
Section 409A of the Code.

“Subsidiary” means (a) a member of a controlled group of corporations of which
an Employer is a member, (b) an unincorporated trade or business which is under
common control with an Employer as determined in accordance with Section 414(c)
of the Code or (c) a member of an affiliated service group of which an Employer
is a member as determined in accordance with Section 414(m) of the Code. For
purposes hereof, a “controlled group of corporations” means a controlled group
of corporations as defined in Section 1563(a) of the Code, determined without
regard to Sections 1563(a)(4) and 1563(e)(3)(C).

 

6



--------------------------------------------------------------------------------

2.2 Construction. Unless the context clearly indicates otherwise, terms not
defined in Section 2.1 or throughout the Plan shall have the meaning specified
in the Qualified Pension Plan under which the Participant is entitled to a
benefit (if defined therein). In addition, except when otherwise clearly
indicated by the context, the plural shall include the singular and the singular
shall include the plural.

 

7



--------------------------------------------------------------------------------

SECTION 3

PARTICIPATION

Any Employee:

(a) who is not a member of a collective bargaining unit; and

(b) whose benefits under the Qualified Pension Plan are limited by the
restrictions on retirement income benefits under such plan that are imposed in
accordance with Sections 415 or 401(a)(17) of the Code; or

(c) whose Deferred Compensation Plan Deferrals cause a reduction in his or her
benefit under the Qualified Pension Plan;

is a covered employee. A covered employee will become a Participant in this Plan
as of the date in which the covered employee’s benefits are first limited or
reduced as described in clause (b) or (c) above.

 

8



--------------------------------------------------------------------------------

SECTION 4

BENEFIT RESTORATION AMOUNTS

4.1 Computation of Benefit. Except as otherwise provided herein as to an
Enhanced Benefit, the monthly amount of benefit restoration payable to a
Participant under this Plan, when expressed in the form of a single life annuity
beginning on the Participant’s Normal Retirement Date, shall be equal to the
excess of (a) over (b) where:

(a) equals the Participant’s monthly retirement income benefit under the
Qualified Pension Plan as of the Participant’s Separation from Service, payable
in the form of a single life annuity beginning on such Participant’s Normal
Retirement Date, as determined under the terms and conditions of such plan,
except that (i) such determination shall disregard the restrictions on
retirement income benefits under such plan which are imposed in accordance with
Sections 415 and 401(a)(17) of the Code and (ii) compensation for purposes of
such determination shall include any Deferred Compensation Plan Deferrals; and

(b) equals such Participant’s actual monthly retirement income benefit under
such Qualified Pension Plan as of a Participant’s Separation from Service,
payable in the form of a single life annuity beginning on such Participant’s
Normal Retirement Date, as determined under the terms and conditions of such
plan, including the restrictions on retirement income benefits under such plan
which are imposed in accordance with sections 415 and 401(a)(17) of the Code and
excluding any Deferred Compensation Plan Deferrals from compensation for
purposes of such determination.

4.2 Vesting and Forfeiture for Cause. A Participant shall be vested in the
benefit restoration payable under this Plan calculated in accordance with
Section 4.1 above to the same degree that the Participant is vested in his or
her retirement income benefits under the Qualified Pension Plan (the “Vested
Benefit”). A Participant shall be vested in the Enhanced Benefit to the same
degree that the Participant is vested in his or her retirement income benefits
under the Qualified Pension Plan (the “Vested Enhanced Benefit”).

 

9



--------------------------------------------------------------------------------

Notwithstanding the foregoing, however, any Vested Benefit or survivor benefits
payable under this Plan shall be forfeited, and a Participant, together with any
of his or her beneficiaries, shall have no right to such benefits if: (a) such
Participant has engaged in Gross Misconduct, or (b) the Participant, without the
consent of the Committee, while employed by the Company or a Subsidiary or after
Separation from Service, becomes associated with, employed by, renders services
to, or owns any interest in (other than any non-substantial interest, as
determined by the Committee), any business that is in competition with the
Company or with any business in which the Company has a substantial interest as
determined by the Committee. The restriction from competition after Separation
from Service described in the preceding sentence shall not apply to a
Participant in the event he or she has an Involuntary Termination without Cause.

 

10



--------------------------------------------------------------------------------

SECTION 5

BENEFIT COMMENCEMENT DATE AND

FORM OF PAYMENT

5.1 Benefit Commencement Date – Later of Separation from Service or Attainment
of Age 55.

(a) Payment of the Equivalent Actuarial Value of a Participant’s Vested Benefit
shall commence within 60 days after the later of: (i) the first day of the month
coincident with or next following the date of the Participant’s Separation from
Service with an Employer; or (ii) the first day of the month coincident with or
next following the Participant’s 55th birthday; provided, however, if a
Participant is a “Specified Employee” as such term is defined in
Section 409A(a)(2)(A) of the Code, no distribution may be made before the
earlier of (i) the date which is six months after the date of the Participant’s
Separation from Service from the Company or, (ii) the date of the Participant’s
death.

(b) If the Participant’s Separation from Service is due to an Involuntary
Termination without Cause, the Participant shall be entitled to the Equivalent
Actuarial Value of his or her Vested Enhanced Benefit, which shall commence to
be paid within 60 days after the later of: (i) the first day of the 25th month
following the Participant’s Separation from Service with the Employer or
(ii) the first day of the month coincident with or next following the
Participant’s 55th birthday.

5.2 Benefit Commencement Date – Disability. Notwithstanding anything in the Plan
to the contrary, if a Participant incurs a Disability, whether prior to or after
the Participant’s Separation from Service, as a result of a condition that arose
prior to the

 

11



--------------------------------------------------------------------------------

Participant’s Separation from Service and the Participant had 10 years of
Continuous Service at the time of Separation from Service, the Participant shall
receive a benefit equal to the excess of the benefit calculated pursuant to
Section 4.1 above, provided that such benefit shall not be reduced for the
Equivalent Actuarial Value, over the benefit, if any, then actually being
provided by reason of the Participant’s Separation from Service (the “Disability
Benefit”). A Participant’s Disability Benefit shall begin to be paid within 60
days after the first day of the month coincident with or next following the date
of the Participant’s Disability; provided that the Participant remits the letter
from the Social Security Administration within 10 business days following the
Participant’s receipt of such letter.

5.3 Benefit Commencement Date – Terminated Participants.

(a) Notwithstanding anything in the Plan to the contrary, and except as provided
in subsection (b) below, if a Participant (a) has terminated employment with an
Employer on or prior to December 31, 2008, (b) has not begun receiving benefits
hereunder on or prior to December 31, 2008, and (c) has attained age 55 on or
before March 1, 2009, the Participant shall begin to receive the Equivalent
Actuarial Value of his or her Vested Benefit on March 1, 2009 under Exhibit 2,
attached hereto, based on the Participant’s age on March 1, 2009.

(b) Notwithstanding anything in the Plan to the contrary, if a Participant
(a) has terminated employment with an Employer on or prior to December 31, 2008,
(b) is entitled to receive or is receiving severance benefits as of January 1,
2009 as a result of such termination of employment, and (c) has not begun
receiving benefits hereunder on or prior to December 31, 2008, such Participant
shall begin to receive the equivalent actuarial value of his or her Vested
Benefit on the dates set forth in Appendix A attached hereto. For purposes of
this Section 5.3(b) and notwithstanding anything in the Plan to the contrary,
the Participant’s benefit hereunder shall

be calculated as of the respective Benefit Commencement Date listed on Appendix
A.

 

12



--------------------------------------------------------------------------------

5.4 Form of Payment. Benefits payable to a Participant under the Plan shall be
distributed as follows:

(a) If the Participant does not make a timely election (as described under
(b) below), then such benefits shall be payable in the form of an annuity for
the Participant’s life, or

(b) if the Participant so elects, in the form of a Qualified Joint and Survivor
Annuity, using the actuarial factors for conversion, as provided under the
Qualified Pension Plan as of the date of the Participant’s election. Such
election must be made by the Participant in writing and will only be effective
if it is received by the Committee at least 30 days before the Participant’s
Benefit Commencement Date; provided, however, that the election as to the form
of payment of a Participant who was a participant in the Sprint Supplemental
Executive Retirement Plan immediately prior to the Effective Date will apply to
any benefits paid under this Plan, unless a subsequent election to change the
form of payment is made.

Notwithstanding the foregoing, if (a) the Participant is receiving a benefit at
the time he or she becomes entitled to an Enhanced Benefit, the Enhanced Benefit
shall be paid in the same form as the benefit then being paid, and (b) the
actuarial equivalent of an individual’s benefit hereunder is valued at not more
than two times the limit on the amount of contributions permitted under
Section 402(g) of the Code at the date of Separation from Service, the Company
shall pay such benefit in a lump sum on the 180th

 

13



--------------------------------------------------------------------------------

day after the Participant’s Separation from Service with an Employer. Such
actuarial equivalent amount shall be determined in the same manner that the
amount of an involuntary cash out distribution is computed under the Qualified
Pension Plan. The payment of a lump sum amount under this Section 5.4 shall be a
complete discharge of any obligations to such individual and his or her
beneficiaries hereunder.

 

14



--------------------------------------------------------------------------------

SECTION 6

DEATH BENEFITS

6.1 Death after Benefit Commencement Date. If a Participant dies after his or
her Benefit Commencement Date, the survivor benefits payable under the Plan, if
any, shall be payable in accordance with the form of distribution in effect for
such Participant under the Plan as of the date of his or her death.

6.2 Death prior to Benefit Commencement Date. If a Participant dies before his
or her Benefit Commencement Date and such Participant is survived by a spouse to
whom he or she was married for at least 12 consecutive months immediately prior
to the date of such Participant’s death, such surviving spouse shall be entitled
to a survivor benefit hereunder. Such survivor benefit shall commence as soon as
practicable after the Participant’s date of death, but in no event later than
the 15th day of the third month following the end of the calendar year of the
Participant’s death and shall be payable in the form of a single life annuity.
The monthly amount of such survivor benefit shall be equal to the excess of
(a) over (b) where:

(a) equals the monthly amount of the survivor benefit payable to the
Participant’s surviving spouse under the Qualified Pension Plan, as determined
under the terms and conditions of such plan, except that such determination,
computed as described in Section 4.1, shall disregard the restrictions under
such plan which are imposed in accordance with Sections 415 and 401(a)(17) of
the Code and shall include as compensation any Deferred Compensation Plan
Deferrals; and

(b) equals the monthly amount of the survivor benefit which is actually paid to
such surviving spouse from such Qualified Pension Plan, as determined under the
terms and conditions of such plan, including the restrictions under such plan
which are imposed in accordance with sections 415 and 401(a)(17) of the Code and
excluding any Deferred Compensation Plan Deferrals.

 

15



--------------------------------------------------------------------------------

In the event a surviving spouse eligible to receive a survivor benefit under
this Section 6.2 dies before his or her actual benefit commences as set forth
above, no benefit shall be payable hereunder.

 

16



--------------------------------------------------------------------------------

SECTION 7

ADMINISTRATION OF THE PLAN

7.1 The Board. The Compensation Committee of the Board shall have the authority
to amend and to terminate this Plan.

7.2 The Employee Benefits Committee. The Plan shall be administered by the
Employee Benefits Committee. The Employee Benefits Committee shall be the Plan
Administrator as defined by ERISA and have the authority to control and manage
the Plan. The Employee Benefits Committee shall have the responsibilities and
duties and powers set forth in this Plan and any responsibilities and duties
under this Plan which are not specifically delegated to anyone else, including
but not limited to the following powers:

(a) subject to any limitations under the Plan or applicable law, to make and
enforce such rules and regulations of the Plan and prescribe the use of such
forms as it shall deem necessary for the efficient administration of the Plan;

(b) to require any person to furnish such information as it may request as a
condition to receiving any benefit under the Plan;

(c) to decide on questions concerning the Plan and the eligibility of any
Employee to participate in the Plan, in accordance with the provisions of the
Plan; and

(d) to compute or have computed the amount of benefits which shall be payable to
any person in accordance with the provisions of the Plan.

7.3 Discretionary Power of the Employee Benefits Committee. The Employee
Benefits Committee shall have the sole discretion to make decisions and take any
action with respect to questions arising in connection with the Plan, including
but not limited to the construction and interpretation of the Plan and the Trust
Agreement and the determination of eligibility for benefits under the Plan. The
decisions or actions of the Employee Benefits Committee as to any questions
arising in connection with the Plan, including but not limited to, the
construction and interpretation of the Plan and the Trust Agreement, shall be
final and binding upon all Participants and their beneficiaries.

 

17



--------------------------------------------------------------------------------

7.4 Membership of the Employee Benefits Committee. The Employee Benefits
Committee shall consist of at least five members. The chairpersons of the
Employee Benefits Committee shall be the vice president of the Company who has
responsibility for benefits administration and the vice president of the Company
who has responsibility for financial decision support. The chairpersons of the
Employee Benefits Committee shall appoint the remaining members of the Employee
Benefits Committee. The chairpersons of the Employee Benefits Committee may
remove a member and appoint another member at any time, with or without cause,
upon written notice to the member being replaced. A chairperson may resign from
the Employee Benefits Committee by giving 15 days written notice to the
Secretary of the Corporation. Such resignation shall not constitute resignation
of such person’s position of employment with the Company, notwithstanding the
plan’s description of chairperson based upon employment responsibilities with
the Company. Upon such resignation, or in the event the corporate position
described for the chairperson does not exist, remains unfilled, or if the
individual filling the position is unwilling or cannot perform the role of
chairperson, the Compensation Committee of the Board shall appoint a
chairperson. A member other than a chairperson may resign by giving written
notice to a chairperson. During any period that both chairpersons’ positions are
vacant, the Compensation Committee of the Board shall serve as Plan
Administrator as defined by ERISA.

 

18



--------------------------------------------------------------------------------

7.5 Meetings of the Employee Benefits Committee. The Employee Benefits Committee
shall appoint a secretary, who need not be a member of the Employee Benefits
Committee, to keep its records and assist it in performing any of its functions.
The Employee Benefits Committee shall hold regular meetings at least quarterly
upon such notice and at such times and places as it may from time to time
determine. The secretary of the Employee Benefits Committee shall attend all
meetings and take minutes thereof. Notice of a meeting need not be given to any
member of the Employee Benefits Committee who submits a signed waiver of notice
before or after the meeting or who attends the meeting.

7.6 Action of the Employee Benefits Committee. A vote of a majority of the
members of the Employee Benefits Committee shall be required for any action
taken by the Employee Benefits Committee. Resolutions may be adopted or other
action taken without a meeting upon the written consent of all members of the
Employee Benefits Committee. Any person dealing with the Employee Benefits
Committee shall be entitled to rely upon a certificate of any member of the
Employee Benefits Committee, or its secretary, as to any act or determination of
the Employee Benefits Committee.

7.7 Subcommittee, Advisors and Agents of the Employee Benefits Committee. The
Employee Benefits Committee may, subject to periodic review, (a) authorize one
or more of its members or an agent to execute or deliver any instrument, and
make any payment on its behalf, (b) delegate one or more of its
responsibilities, duties or powers to any officer of the Company or other
Employees or committees comprised of such persons and (c) utilize the services
of employees and engage accountants, agents, clerks, legal counsel,
recordkeepers and professional consultants (any of whom may also be serving an
Employer or any Subsidiary) to assist in the administration of this Plan or to
render advice with regard to any responsibility under this Plan.

 

19



--------------------------------------------------------------------------------

7.8 Records and Reports of the Employee Benefits Committee. The Employee
Benefits Committee shall maintain records and accounts relating to the
administration of the Plan and all data necessary for Plan valuations. The
Employee Benefits Committee shall submit to the Compensation Committee of the
Board an annual report on the operation of the Plan for each Plan year and shall
also submit such other periodic reports as the Compensation Committee of the
Board may request.

7.9 Indemnification. The Employer will indemnify and hold harmless the directors
and officers of the Employer, and of all Subsidiaries, the members of the
Committee and all other Employees of the Employer, or of any Subsidiary, from
any liability, loss, cost or damage that such individuals may incur in the
exercise and performance of their duties and powers hereunder, except as may
result from their own gross negligence or willful default. The Employer also
will assume the defense of any and all actions, suits or proceedings brought or
advanced by any person (other than an Employer) against any such individual
arising under the Plan.

7.10 Service in More than One Capacity. Any person or group of persons may
service the Plan in more than one capacity including the Employee Benefits
Committee in its fiduciary and non-fiduciary roles pursuant to the terms and
provisions of this Plan.

7.11 Claim for Benefits. Any claim for benefits under this Plan shall be made in
writing to the Plan Administrator. If a claim for benefits is wholly or
partially denied, the Plan Administrator shall so notify the Participant or
beneficiary within 90 days after receipt of the claim. If the Plan Administrator
determines that an extension is necessary due to matters beyond the control of
the Plan, the

 

20



--------------------------------------------------------------------------------

Plan Administrator will notify the Participant within the initial 90-day period
that the Plan Administrator needs up to an additional 90 days to review the
Participant’s claim. The notice of denial shall be written in a manner
calculated to be understood by the Participant or beneficiary and shall contain
(a) the specific reason or reasons for denial of the claim, (b) specific
references to the pertinent Plan provisions upon which the denial is based,
(c) a description of any additional material or information necessary to perfect
the claim together with an explanation of why such material or information is
necessary and (d) an explanation of the claims review procedure, including a
statement of the claimant’s right to bring a civil action under section 502(a)
of ERISA following an adverse benefit determination on review. The decision or
action of the Plan Administrator shall be final, conclusive and binding on all
persons having any interest in the Plan, unless a written appeal is filed as
provided in Section 7.12 hereof.

7.12 Review of Claim. Within 60 days after the receipt by the Participant or
beneficiary of notice of denial of a claim, the Participant or beneficiary may
(a) file a request with the Plan Administrator that it conduct a full and fair
review of the denial of the claim, (b) receive, upon request and free of charge,
reasonable access to, and copies of, all documents, records, and other
information relevant to the claim for benefits, and (c) submit questions and
comments to the Plan Administrator in writing.

7.13 Decision After Review. Within 60 days after the receipt of a request for
review under Section 7.12, the Plan Administrator, or its delegate, shall
deliver to the Participant or beneficiary a written decision with respect to the
claim, except that if there are special circumstances (such as the need to hold
a hearing) which require more time for processing, the 60-day period shall be

 

21



--------------------------------------------------------------------------------

extended to 120 days upon notice to the Participant or beneficiary to that
effect. The decision shall be written in a manner calculated to be understood by
the Participant or beneficiary and shall (a) include the specific reason or
reasons for the decision, (b) contain a specific reference to the pertinent Plan
provisions upon which the decision is based, (c) a statement that the claimant
is entitled to receive, upon request and free of charge, reasonable access to,
and copies of, all documents, records, and other information relevant to the
claim for benefits, and (d) a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA after the claimant has exhausted the Plan’s
claims review procedures set forth above.

SECTION 8

MISCELLANEOUS PROVISIONS

8.1 Expenses. Expenses of administering the Plan, including the fees and
expenses of any trustee, will be borne by the Employers.

8.2 Employment Rights. Establishment of this Plan shall not be construed to give
any Participant or beneficiary the right to be retained by the Employer or to
any benefits not specifically provided by the Plan.

8.3 Severability. In the event that any provision of the Plan shall be held
illegal or invalid for any reason, any illegality or invalidity shall not affect
the remaining parts of the Plan. The Plan shall be construed and enforced,
however, as if the illegal or invalid provision had never been inserted, and the
Company shall have the privilege to correct and remedy such questions of
illegality or invalidity by amendment as provided in the Plan.

 

22



--------------------------------------------------------------------------------

8.4 Trust. The Employers shall make all distributions under this Plan.
Alternatively, the Company may, on behalf of itself and the other Employers,
transfer assets to a trust established with an independent trustee to make
distributions under the Plan. The assets so held in such trust shall remain the
general assets of the Company which at all times shall be subject to the rights
and claims of the Company’s general creditors in accordance with the terms of
the trust. The rights of Participants and their beneficiaries under this Plan
and any such trust shall be exclusively unsecured contractual rights. No
Participant or beneficiary shall have any right, title or interest whatsoever in
the trust.

8.5 Applicable Law.

(a) This Plan, to the extent considered an unfunded deferred compensation plan
for a select group of management or highly compensated employees which is not an
excess benefit plan, is fully exempt from Titles II, III and IV of ERISA.
However, this Plan, to the extent so considered, shall be governed and construed
in accordance with the applicable sections of Title I of ERISA.

(b) To the extent not governed by ERISA, this Plan shall be governed by and
construed according to the laws of the State of Kansas.

8.6 Incapacity of Benefit recipient. In the event any benefits (including
survivor benefits) hereunder are payable to an individual who is physically or
mentally incompetent to receive such payment, such benefits shall be paid on
such individual’s behalf to the same party to whom the corresponding benefits
from the Qualified Pension Plan are paid.

 

23



--------------------------------------------------------------------------------

8.7 Effect on Qualified Retirement Plans. Amounts credited or paid under this
Plan shall not be considered to be compensation for purposes of the Qualified
Pension Plans or any other qualified retirement plan maintained by an Employer.

8.8 Withholding of Taxes. An Employer, or a person designated by the Employer,
will withhold any required taxes related to the vesting of accrued benefits or
the payment of supplemental retirement income or survivor benefits hereunder. In
addition, an Employer may withhold such sum as the Employer or such person may
reasonably estimate to be necessary to cover taxes for which the Employer or
such person may be liable and which may be assessed with regard to such payment
of supplemental retirement income or survivor benefits.

8.9 Amendments. The Board may amend this Plan in its sole discretion. Any such
amendment shall be effective at such date as the Board may determine, except
that no such amendment, other than an amendment of a minor nature or permitted
in accordance with the terms of the trust, if any, described in Section 8.4, may
apply to any period prior to the announcement of the amendment. The Committee
may also amend the Plan, both retroactively and prospectively, but only to make
minor changes which are technical or administrative in nature.

8.10 Plan Termination. The Board may at any time terminate this Plan in whole or
in part in which case no further benefits shall accrue hereunder with respect to
any affected Participant. If an Employer ceases to be a Subsidiary of the
Company, the participation in this Plan of all Participants employed by that
Employer will terminate and no further benefits for such Participants shall
accrue

 

24



--------------------------------------------------------------------------------

hereunder. There shall be no acceleration of any benefits payable under this
Plan upon termination of the Plan, except as permitted under Section 409A of the
Code.

8.11 Non Alienation. Subject to Section 8.12, no right or benefit under the Plan
shall be subject to anticipation, alienation, sale, assignment, pledge,
encumbrance or charge, and any attempt to anticipate, alienate, sell, assign,
pledge, encumber or charge the same shall be void. No right or benefit under the
Plan shall in any manner be liable for or subject to the debts, contracts,
liabilities or torts of the person entitled to such benefits, except such claims
as may be made by the Company or any other Employer.

8.12 Qualified Domestic Relations Orders. Section 8.11 shall not apply to the
creation, assignment or recognition of a right to the benefit under the Plan
pursuant to a “domestic relations order” (as defined in Section 206(d)(3)(B)(ii)
of ERISA) which meets the requirements of a “qualified domestic relations order”
(as defined in Section 206(d)(3)(B)(i) of ERISA) and which is consistent with
the nature of benefits provided under the Plan.

8.13 Notices. Notices, reports and statements to be given, made or delivered to
a Participant shall be deemed duly given, made or delivered, when addressed to
the Participant, and delivered by ordinary mail, or by Employer mail, to such
Participant’s business address or resident address on the employee information
system of the Employer. All notices required to be given by a Participant or
beneficiary shall be given on a form provided for the purpose and shall be
deemed received when delivered to the Committee or such Participant’s local
human resources department.

 

25



--------------------------------------------------------------------------------

8.14 Department of Labor Notice. The Committee shall be responsible for filing
with the Department of Labor a notice in the form attached hereto as Exhibit A
not later than 120 days after the effective date of this Plan

8.15 Section 409A of the Code. The Plan is intended to comply with the
applicable requirements of Section 409A of the Code and the regulations
promulgated thereunder, and shall be administered in accordance with
Section 409A of the Code and the regulations promulgated thereunder to the
extent Section 409A of the Code and the regulations promulgated thereunder apply
to the Plan. Notwithstanding anything in the Plan to the contrary, distributions
from the Plan may only be made in a manner, and upon an event, permitted by
Section 409A of the Code and the applicable regulations promulgated thereunder.
If a payment is not made by the designated payment date under the Plan, the
payment shall be made by December 31 of the calendar year in which the
designated payment date occurs. To the extent that any provision of the Plan
would cause a conflict with the applicable requirements of Section 409A of the
Code, or would cause the administration of the Plan to fail to satisfy the
applicable requirements of Section 409A of the Code, such provision shall be
deemed null and void. Notwithstanding anything in this Plan to the contrary, if
required by Section 409A of the Code, if the Participant is considered a
“specified employee” as defined in 409A(a)(2)(A) of the Code and if payment of
any amounts under this Plan is required to be delayed for a period of six months
after a Participant’s Separation from Service pursuant to Section 409A of the
Code, payment of such amounts shall be delayed as required by Section 409A of
the Code, and the accumulated amounts shall be paid in a lump sum payment within
10 days after the end of the six-month period. If the Participant dies during
the postponement period prior to the payment of benefits, the amounts withheld
on account of Section 409A of the Code shall be paid to the Participant’s
beneficiary, or if none, to the personal representative of the Participant’s
estate within 60

 

26



--------------------------------------------------------------------------------

days after the date of the Participant’s death. In no event shall a Participant,
directly or indirectly, designate the calendar year of payment of any benefits
due to the Participant under the Plan.

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Embarq Corporation has caused this instrument to be executed
by a duly authorized officer on this         , day of             , 2008,
effective as of the 1st day of January, 2009.

 

EMBARQ CORPORATION By:  

 

 

28



--------------------------------------------------------------------------------

“EXHIBIT A”

CERTIFIED MAIL

RETURN RECEIPT NO.                    

Secretary of Labor

Top Hat Plan Exemption

Employee Benefits Security Administration

Room N-1513

U.S. Department of Labor

200 Constitution Avenue NW

Washington, DC 20210

EMBARQ CORPORATION

REPORTING AND DISCLOSURE COMPLIANCE STATEMENT

In compliance with Section 110 of the Employee Retirement Income Security Act of
1974 (“ERISA”) and the Regulations thereunder, found at 29 CFR 2520.104-23,
Embarq Corporation is filing this Reporting and Disclosure Compliance Statement
and in connection herewith provides the following information:

 

EMPLOYER    EMBARQ CORPORATION ADDRESS:    [                    ] EMPLOYER
IDENTIFICATION #:    [                    ] PLAN NAME:    NUMBER OF PLANS:   
[                    ]

NUMBER OF EMPLOYEES

PARTICIPATING IN EACH PLAN:

   [                    ]

Embarq Corporation maintains the above-named unfunded Plan primarily for the
purpose of providing deferred compensation for a select group of management or
highly compensated employees.

Embarq Corporation will provide the plan documents to the Secretary of Labor
upon request, as required by Section 104(a)(1) of ERISA.

 

EMBARQ CORPORATION By:  

 

Title:  

 

 

29



--------------------------------------------------------------------------------

Exhibit 1

Equivalent Actuarial Value if the Participant Separates from Service on or after
age 55, has a Vested Benefit or an Enhanced Vested Benefit, as applicable, in
accordance with Section 4.2 of the Plan and has at least ten years of Continuous
Service:

 

Age When

Benefits

Begin

 

Percentage

of Benefits

55

  50

56

  55

57

  60

58

  65

59

  70

60

  75

61

  80

62

  85

63

  90

64

  95

65 or older

  100

The percentage of benefits will be interpolated to reflect the exact number of
years and months of age at the time payments begin. For example, if the
Participant is age 56 and 6 months when payments begin, then the Participant
will receive the age 56 percentage plus 6/12 of the difference between age 56
percentage and the age 57 percentage.

 

30



--------------------------------------------------------------------------------

Exhibit 2

Equivalent Actuarial Value if the Participant Separates from Service on or after
age 55 and has a Vested Benefit or an Enhanced Vested Benefit, as applicable, in
accordance with Section 4.2 of the Plan but has fewer than ten years of
Continuous Service:

 

Age When

Benefits

Begin

 

Percentage

of Benefits

55   37 56   40 57   44 58   48 59   53 60   59 61   65 62   72 63   80 64   90
65 or older   100

The percentage of benefits will be interpolated to reflect the exact number of
years and months of age at the time payments begin. For example, if the
Participant is age 58 and 8 months when payments begin, then the Participant
will receive the age 58 percentage plus 8/12 of the difference between age 58
percentage and the age 59 percentage.

 

31



--------------------------------------------------------------------------------

Exhibit 3

Equivalent Actuarial Value if the Participant Separates from Service prior to
age 55 and has a Vested Benefit or an Enhanced Vested Benefit, as applicable, in
accordance with Section 4.2 of the Plan:

 

Age When

Benefits

Begin

 

Percentage

of Benefits

55

  37

 

32



--------------------------------------------------------------------------------

Exhibit 4

Equivalent Actuarial Value if (i) the Participant Separates from Service due to
an Involuntary Termination without Cause, whether or not such Participant has
attained age 55, (ii) the Participant has a Vested Benefit in accordance with
Section 4.2 of the Plan and (iii) the sum of Participant’s age and years of
Continuous Service equal at least 75:

 

Age When

Benefits

Begin

 

Percentage

of Benefits

55

  75

56

  77.5

57

  80

58

  82.5

59

  85

60

  87.5

61

  90

62

  92.5

63

  95

64

  97.5

65 or older

  100

 

33



--------------------------------------------------------------------------------

Appendix A

 

Participant

  

Soc. Sec. No.

   Benefit Comm. Date William R. Blessing    xxx-xx-4477    July 1, 2009 Louis
Carrion    xxx-xx-9166    February 1, 2010 David A. Covault    xxx-xx-0924   
January 1, 2009 Vallerie Parrish-Porter    xxx-xx-8452    July 1, 2009 Michael
L. Seitz    xxx-xx-1217    May 1, 2010 R. Bruce Young    xxx-xx-1020    August
1, 2012

 

34